department of the treasury internal_revenue_service te_ge eo examination commerce dallas texas tax_exempt_and_government_entities_division release number release date legend org organization name date date employer_identification_number person to contact id number xx date address address contact numbers org address voice fax last date for filing a petition with the tax_court september 20xx certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons internal_revenue_code sec_6001 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status you failed to keep the required records and you did not file annual information returns your organization has gone out of business no income is being received and no charitable purpose is being served you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling or by writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code lf you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division ms dal dc commerce st dallas tx department of the treasury date date org address certified mail - return receipt requested taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact telephone number contact fax number dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate letter rev catalog number 34809f cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f een 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xn12 org legend org organization name director issue under consideration xx date president president dir-1 should the tax-exempt status of org org as granted by internal_revenue_code sec_501 be revoked facts org was granted tax exemption under internal_revenue_code sec_501 as a charitable_organization under sec_509 from a letter from the internal_revenue_service dated july 20xx the articles of incorporation for the organization state that it is organized exclusively for charitable educational religious or scientific purposes within the meaning of sec_501 of the irc the primary purpose is to educate promote and assist in obtaining government or any other_benefits to assist citizens over the age of fifty or handicapped citizens of any age the co-founder of the organization reports that it owns no assets has declared bankruptcy and has been dormant for several years organization has no employees and does not maintain a place of business it has never filed a form_990 during its six years of existence he further reports that the agent has repeatedly attempted to contact the organization and finally succeeded in obtaining a return phone call from one of the co-founders president president reports that from the inception of the organization they were unable to attract sufficient funds to pursue their exempt_purpose and that efforts to do so have ceased there are no employees or volunteers no fund raising efforts and no beneficiaries of this organization the organization has not provided articles of dissolution this office corresponded with president and dir-1 regarding the proposed audit of the subject organization in response to the phone conversation with revenue_agent president was advised in a letter dated may 20xx to write to this office to indicate his plans to either voluntarily terminate the existence of the organization or to be subject_to revocation of the exempt status of the organization letter is attached for your review a copy of the may 20xx as of december 20xx this office has not received any communication on this matter this office is proceeding with revocation of the organization’s tax exemption revocation of org is sustained it would then be required to file forms as of the as the organization has taken no steps to voluntarily terminate its existence if the form 886-a rev department of the treasury - internal_revenue_service page -1- bin 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20nn12 date of revocation taxable revenues to be reported on form_1120 would include revenues from bingo during 20xx in the amount of dollar_figure as reported to this office by the state of law and argument sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes so long as no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 of the regulations provides that an organization will be it engages regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of any exempt purposes sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-acre department of the treasury - internal_revenue_service page -2- department of the preasury - internal_revenue_service explanation of items big ss6a name of taxpayer org schedule no or exhibit year period ended 20xnx12 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 government’s position based upon the above stated facts the organization is no longer a viable entity no income is being received and no charitable purpose is being served by the organization therefore the organization no longer meets the requirements of internal_revenue_code sec_501 and income_tax regulation sec_1_501_c_3_-1 org director dir-1 was informed in agent's letter of may 20xx attached of the necessary steps to dissolve the organization however this office has not received this information organization’s position president spoke with agent upon receipt of the may letter and related the failure of the organization to attract sufficient funds to pursue the organization’s mission it appears that from his perspective the organization has already failed and gone out of existence conclusion based upon the information noted above it organization be revoked as of january 20xx is proposed that the exempt status of the all remaining assets of an organization exempt under internal_revenue_code sec_501 are required to be distributed to another public charity per income_tax regulation c -1 b provided if no net assets remain proof of insolvency should be if revocation is sustained then org would be required to file form_1120 for each year beginning on the date of revocation bingo revenues as well as any other revenue earned during each year would be reported and taxed on form_1120 form 886-acrev s-68 department of the treasury - internal_revenue_service page -3-
